Citation Nr: 0926031	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  08-05 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a stroke with no 
coordination, blurred vision, and speech loss. 

2.  Entitlement to service connection for ulcers on the legs.

3.  Entitlement to service connection for migraine headaches. 


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1978 to August 
1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 RO decision, which 
denied claims for service connection for ulcers on the legs, 
migraine headaches, and a stroke with no coordination, 
blurred vision, and speech loss.

The Board notes that additional medical evidence was 
submitted after the February 2008 statement of the case (SOC) 
was issued.  No subsequent supplemental statement of the case 
(SSOC) has been issued.  As the Veteran's claim for service 
connection for ulcers of the legs is being granted and his 
claim for service connection for migraine headaches is being 
remanded, the Board finds it appropriate to proceed with the 
adjudication of these claims with no prejudice to the 
Veteran.  To the extent that this medical evidence may apply 
to the Veteran's claim for service connection for a stroke 
with no coordination, blurred vision, and speech loss, the 
Board notes that this evidence refers to the Veteran's 
current complaints of blurred vision.  However, the claims 
folder already contains medical records documenting current 
complaints of blurred vision.  Therefore, as these medical 
records offer no information with regard to the Veteran's 
claim for service connection for a stroke with no 
coordination, blurred vision, and speech loss that has not 
already been essentially considered by the RO, the Board may 
proceed to the merits of the claim.

The issue of entitlement to service connection for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.






FINDINGS OF FACT

1.  The Veteran is not shown by the competent evidence of 
record to have residuals of a stroke, to include no 
coordination, blurred vision, and speech loss, that is 
etiologically related to a disease, injury, or event in 
service. 

2.  Resolving all reasonable doubt in favor of the Veteran, 
his ulcers of the legs are shown to be causally or 
etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Residuals of a stroke, to include no coordination, 
blurred vision, and speech loss, was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).

2.  Service connection for ulcers of the legs is warranted.  
See 38 U.S.C.A. § 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for ulcers of the legs, the benefit sought on appeal has been 
granted in full, as discussed below.  As such, the Board 
finds that any error related to the VCAA on this claim is 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 19 Veteran. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim for service connection 
for a stroke with no coordination, blurred vision, and speech 
loss, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in June 2007 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, this letter described how appropriate 
disability ratings and effective dates were assigned.    

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to this 
claim have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the Board notes 
that the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

With regard to the Veteran's claim for service connection for 
residuals of a stroke, to include no coordination, blurred 
vision, and speech loss, the Board notes that, as will be 
discussed in further detail below, there is no medical 
evidence of record of current residuals of a stroke, no 
medical evidence of record of an "in-service event, injury 
or disease," and no medical evidence of record linking this 
claimed disability to military service.  With regard to lay 
evidence of continuity of symptomatology suggesting an 
association to service, the Board notes that the Veteran 
indicated in one section of his June 2007 claim that he 
experienced coordination problems, blurred vision, and speech 
impairment while on active duty service.  However, he also 
indicated in this same claim that he began experiencing 
blurred vision, speech loss, and lack of coordination in 
October 1994.  As will be discussed below, the medical 
evidence of record reflects that the Veteran began to 
experience these symptoms in 1993.  

The Board is aware that Charles v. Principi, 16 Vet. App. 370 
(2002), requires VA to obtain a medical nexus opinion where 
the claimant has been diagnosed as having tinnitus and has 
proffered competent lay evidence of continuous symptoms of 
the disorder since his discharge from service.  Here, 
however, as will discussed below, to the extent that the 
Veteran's lay statements assert that he began experiencing 
symptoms of this disability in service, the Board finds that 
these statements are adequately negated by the medical 
evidence of record.  Thus, as there is medical evidence of 
record suggesting that the claimed symptoms began in 1993, 
and the Veteran's lay statements appear to be vague as to 
whether he is actually asserting that he suffered a stroke in 
service or in October 1994, the Board finds that the third 
prong of McLendon is not met, and that VA examination or 
opinion is not warranted.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include a stroke, or brain thrombosis, 
may be presumed to have been incurred in service when 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

1.  Entitlement to service connection for a stroke with no 
coordination, blurred vision, and speech loss. 

The Veteran is seeking entitlement to service connection for 
residuals of a stroke with no coordination, blurred vision, 
and speech loss.  Specifically, the Veteran asserted in his 
June 2007 claim that he began experiencing blurred vision, 
speech impairment, and unbalanced coordination while on 
active duty.  He also asserted in this claim, however, that 
he began to experience coordination problems and speech loss 
in October 1994.  

As an initial matter, with regard to the Veteran's blurred 
vision, the Board notes that the Veteran was recently granted 
service connection for visual field loss, dyschromatopsia, 
and nyctalopia associated with sarcoidosis.  Therefore, as it 
appears that the Veteran's complaints regarding his vision 
problems have already been recognized and evaluated as being 
associated with sarcoidosis, the Board finds that they need 
not be considered again in this discussion, as the Veteran 
will not be evaluated twice for the same complaints.  

A review of the Veteran's service treatment records gives no 
indication that the Veteran had a stroke in service or 
experienced loss of coordination or speech. 

Upon review of the Veteran's post-service medical records, 
the Board notes that the Veteran presented to Saint Joseph 
Hospital in April 1993 for complaints of a severe left 
parietal headache and dizziness that had been present since 
the day before.  It was noted that the Veteran's speech 
seemed slurred and he had an unsteady gait.  The Veteran 
underwent a speech evaluation at this time at Creighton 
University School of Medicine.  It was noted that the Veteran 
demonstrated difficulty with verbal agility and speech 
prosody.  His oral agility skills were noted as excellent.  
The examiner noted that the Veteran had been admitted to 
Saint Joseph Hospital 3 days earlier with complaints of 
severe headache, dizziness, blurred vision, slurred speech, 
and ataxia.  The Veteran was diagnosed with possible viral 
meningoencephalitis. 

In a November 1999 private treatment record from Nebraska 
Medical Center, it was noted that the Veteran presented with 
double vision.  It was further noted that he was treated for 
a possible stroke 8 years prior.  The Veteran reported at 
this time that he had lost coordination and his speech became 
slurred prior to that.  In a separate treatment record from 
Nebraska Medical Center in November 1999, a physician noted 
that the Veteran had a mild stroke approximately 6 years ago, 
where he was unable to walk and had slurred speech, but had 
made "a full recovery." 

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).
With regard to a current disability, the claims folder 
contains no medical evidence indicating that the Veteran 
currently suffers from residuals of a stroke, to include 
coordination problems or loss of speech.  Specifically, the 
Veteran was noted in the November 1999 private treatment 
record as having made a full recovery from a 1993 stroke.  As 
mentioned above, the Veteran does complain of current vision 
problems.  However, the Veteran is already being compensated 
separately for these problems as being associated with 
sarcoidosis.  

Furthermore, the Board notes that there is no medical 
evidence of record indicating that the Veteran experienced a 
stroke during his active duty service.  Instead, the medical 
evidence of record suggests that the Veteran experienced a 
stroke in 1993, approximately 12 years after his discharge 
from service.  

The Board notes that, a layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

While the Veteran asserted on his June 2007 claim that he 
experienced coordination problems and speech impairment on 
active duty, he did not specifically assert that he had a 
stroke at that time.  Additionally, he also asserted in this 
claim that he began experiencing coordination problems, 
speech loss, and blurred vision in October 1994.  
Furthermore, the Board notes that the medical evidence of 
record reflects that he began seeking treatment for these 
complaints in April 1993, over a decade after service.  The 
Veteran did not indicate in the April 1993 treatment records 
that he had been experiencing these symptoms since his active 
duty.  Instead, he presented with complaints of a headache, 
dizziness, and blurred vision since the day before.  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008).  At present, there is no medical evidence of record 
indicating that the Veteran currently has a diagnosis of 
residuals of a stroke, no medical evidence reflecting that 
the Veteran had a stroke in service, and no competent medical 
opinion has indicated that he currently has residuals of a 
stroke as a result of his active duty service.  Additionally, 
it is unclear from the Veteran's claim whether he is even 
asserting that he had a stroke in service, or whether these 
symptoms actually began in 1994.  Thus, the Veteran's claim 
must fail on a direct basis.  See Hickson, supra. 

With regard to granting service connection for residuals of a 
stroke under 38 C.F.R. § 3.309(a), the Board notes that there 
is no medical evidence of record indicating that the Veteran 
experienced a stroke within 1 year of discharge of service.  
To the contrary, the medical evidence of record reflects that 
the Veteran first sought medical treatment for his complaints 
in 1993.  At no point in the medical evidence of record was 
it indicated that the Veteran had a stroke during active 
duty.  Therefore, in light of the 1993 medical treatment, and 
the fact that the claims folder contains no medical evidence 
of record showing that residuals of a stroke manifested to a 
compensable degree within one year of discharge from active 
duty, the Board finds that service connection cannot be 
granted for residuals of a stroke under 38 C.F.R. § 3.309(a).

The Board acknowledges the Veteran's contention in his June 
2007 claim that he has experienced blurred vision, speech 
impairment, and unbalanced coordination since his active 
duty.  However, no medical evidence has been submitted to 
support this contention.  The Veteran can attest to factual 
matters of which he had first-hand knowledge.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a stroke with no coordination, blurred vision, and speech 
loss, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

2.  Entitlement to service connection for ulcers on the legs.

The Veteran is seeking entitlement to service connection for 
ulcers of the legs.  Specifically, the Veteran asserted in 
his June 2007 claim that this disability began in January 
1980.  
A review of the Veteran's service treatment records reveals 
that the Veteran complained of subcutaneous swelling on the 
legs.  See service treatment record, May 1981.  It was noted 
that new subcutaneous nodules had developed.  Id.  

With regard to a current skin condition of the legs, the 
Veteran sought treatment in July 1995 at Saint Joseph 
Hospital for multiple ulcers of the right leg.  In an August 
1998 treatment record from the Nebraska Medical Center, the 
Veteran was noted as complaining of ulceration the right 
lower leg.  He reported that this condition has occurred 
periodically since 1978.  The Veteran was diagnosed with 
chronic, recurrent ulcers of the right lower leg.  The 
examiner noted that it should be considered whether these 
ulcers were self-inflicted.  In a June 2007 VA treatment 
record, it was noted that the Veteran had old scars from 
dermal involvement of the leg.  It was further noted in this 
treatment record that the Veteran had sarcoid, in remission 
with residual effects of scarring. 

In August 2007, the Veteran underwent a VA examination for 
sarcoidosis, at which it was noted that he was diagnosed with 
sarcoidosis in service after an enlarged lymph node was 
biopsied.  It was further noted that the Veteran was seen 
several times during service for fevers, swollen glands, 
painful joints, skin ulcers, and fatigue. 

The Board notes that the Veteran has previously been granted 
service connection for sarcoidosis (claimed as a lymph node 
on the left lung and shortness of the breath).  This 
disability is currently rated under Diagnostic Codes 6846 and 
6600.  The Veteran has also been granted service connection 
for visual field loss, dyschromatopsia, and nyctalopia 
associated with sarcoidosis and evaluated under Diagnostic 
Code 6072.  

In light of the fact that the Veteran sought treatment in 
service for ulcers on his legs, has sought treatment post-
service for these ulcers, has already been granted service 
connection for sarcoidosis, and was noted in June 2007 as 
having sarcoid with residual effects of scarring on the legs, 
the Board will resolve all reasonable doubt in favor of the 
Veteran and grant service connection for ulcers of the legs.     

ORDER

Entitlement to service connection for a stroke with no 
coordination, blurred vision, and speech loss is denied.

Entitlement to service connection for ulcers of the legs is 
granted.


REMAND

The Veteran is seeking entitlement to service connection for 
migraine headaches.  After a thorough review of the claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of this claim.  

The Veteran asserts that he has migraine headaches as a 
result of his active duty service.  Specifically, the Veteran 
indicated on his June 2007 claim that this disability began 
in January 1980.  A review of the Veteran's service treatment 
records reveals the Veteran complained of headaches in 
November 1980 and April 1981; however, no diagnosis of 
headaches or a migraine headache disability was rendered at 
that time.    

With regard to a current migraine headache disability, the 
Board notes that the Veteran complained of headaches in a 
June 2007 VA treatment record and a January 2008 private 
treatment record from Dr. S.C.L., M.D.  The Veteran was also 
noted as presenting to Saint Joseph Hospital in 1993 for 
complaints of a headache. 

As noted above, a layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen, supra.  However, lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and "may provide sufficient 
support for a claim of service connection."  Layno supra; 
see also Jandreau, supra.

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the 
claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability or recurrent 
symptoms, and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination.

In this case, as the Veteran's post-service treatment records 
reflect complaints of and treatment for headaches and the 
Veteran has consistently asserted that he has had headaches 
since his active duty service, the Board finds that the 
necessity for a VA examination is shown for the proper 
assessment of the Veteran's claim.  
38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be 
remanded in order to schedule the Veteran for a VA 
examination to determine whether he has a migraine headache 
disability, or a headache disability of any kind, and, if so, 
whether this headache disability was caused or aggravated by 
his active duty service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an 
appropriate VA examination for a 
migraine headache disability.  The 
claims file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  After reviewing the 
file and examining the Veteran, the 
examiner should render an opinion as 
to whether the Veteran currently has 
a migraine headache disability, or a 
headache disability of any kind.  If 
so, an opinion should be provided as 
to whether it is at least as likely 
as not that the Veteran's current 
headache disability had its onset in 
service, or was otherwise incurred in 
or aggravated by a disease or injury 
in service.   
        
It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the February 
2008 SOC.  If the benefit sought on 
appeal remains denied, the Veteran 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


